   Case 20-20495         Doc 22      Filed 12/23/20 Entered 12/23/20 00:06:11             Desc Main
                                       Document     Page 1 of 2

                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS


 IN THE MATTER OF:                              )        CHAPTER 13
                                                )
       LILLY J. WRIGHT                          )       CASE NO. 20-20495
                                                )
                                                )
                         DEBTOR                 )       JUDGE: David D. Cleary
 Debtor(s)                                      )

                              OBJECTION TO TRUSTEE’S MOTION TO DISMISS;
                             MOTION TO RESCHEDULE 341 CREDITOR'S MEETING
                                         AND RE-SETTING DEADLINES
     COMES NOW the above named Debtor, by and through her counsel of record, and
moves this Court for an order Denying Trustee's Motion to Dismiss and rescheduling Debtor’s
341 Meeting of Creditors and Extending Deadlines based on the following:

       1. Debtor filed a voluntary petition for relief under Chapter 13 of the United States
          Bankruptcy Code on November 20,2020.

       2. Debtor’s Chapter 13 341 Meeting of Creditors was originally scheduled for December 9,
          2020.

       3. Debtor could not reach her tax accountant due to covid-19 and the office being shut down.
          She could not find all four years of her previous returns.

       4. Trustee office refused to set a zoom hearing until all four years were received.

       5. On December 22, 2020, the Trustee file a motion to dismiss for unreasonable delay.

       6. On December 14, 2020, Debtors delivered to the Trustee a copy of their 2016, 2017,
          2018 and 2019 State and Federal tax returns.

       7. Debtor has made every good faith effort to comply with his Chapter 13 guidelines and go
             forward with her Chapter 13 and receive a discharge upon completion.

       8. Debtors respectfully request that all deadlines be extended and noticed with the newly
             scheduled meeting of creditors.
   Case 20-20495      Doc 22    Filed 12/23/20 Entered 12/23/20 00:06:11     Desc Main
                                  Document     Page 2 of 2

WHEREFORE, Debtor prays that this Honorable Court enter an Order Denying Trustee’s Motion
to Dismiss.

Dated this 22nd day of December, 2020.



                                               Respectfully submitted,


                                               By: /s/ Richard G. Fonfrias
                                               Attorney for Debtor

Richard G. Fonfrias
Fonfrias Law Group, LLC.
125 S Wacker Dr.
Suite 300
Chicago, IL 60606
312-969-0730
F: 312-624-7954
